Exhibit 99.1 The tolerability and efficacy of oral insulin in Type 2 diabetes patients: A pilot clinical study GTC Diabetes Summit Dr. Miriam Kidron April 24, 2014 Oramed Background Oramed POD™ Technology: Absorption Enhancers Assists with translocation of active ingredient (protein/ peptides) across intestinal membrane into bloodstream Oramed’s delivery platform protects insulin and enhances its absorption, allowing it to reach the bloodstream via the portal vein, thereby establishing a more physiologic insulin gradient when compared to other delivery systems. Ve Protease Inhibitors Protects protein from degradation by proteases once capsule degrades in the small intestine Enteric Coating pH sensitive - only degrades in the small intestine, thus protecting capsule constituents during travel through the upper gastrointestinal tract POD™ TECHNOLOGY FEATURES Versatile:supports a wide range of protein sizes and doses Simple blend of ingredients Regulatory competence: No NCEs, widely applied pharmacopoeia Study ORA-D-009 STUDY: Phase IIa, randomized, double-blind, placebo- controlled SETTING: In-patient (8 days) PARTICIPANTS: 30 male or female adult T2DM patients inadequately controlled with diet and metformin TREATMENT: 16 mg or 24 mg insulin, or placebo, at bedtime. ORA-D-009 was a substudy requested by the FDA prior to commencement of a large scale study with a similar design. The study was initiated to ensure safety of ORMD-0801 and was not powered to demonstrate efficacy. PRIMARY OBJECTIVE: •To evaluate the safety and tolerability of ORMD-0801 SECONDARY OBJECTIVES: •To evaluate the PD effect of ORMD-0801 on mean night time (10 PM - 6 AM) glucose (CGM data) as compared to placebo •To evaluate changes from baseline in fasting blood (finger stick) and plasma glucose (FBG), morning fasting serum insulin, and C-peptide Dosing ORMD-0801 was supplied as gel caps formulated as either 8 mg or 16 mg •First group received two 8 mg gel caps •Second dose group received one 8mg and one 16 mg gel cap Gel Cap Dissolution: Performance Issue with 16 mg gel caps During the course of the study, GMP analysis of study drug formulations revealed a manufacturing problem with the 16 mg gel caps resulting in diminished and inconsistent release of study drug.This exclusively effected patients randomized to receive ORMD-0801 24 mg. The 8 mg capsules did not have this problem and demonstrated an appropriate release of medication. Patients in the 24 mg group treated with one 8 mg gel cap and one 16 mg gel cap. The effective dose was, therefore, approximately only 8 mg. The formulation issue with the 16 mg gel caps has been investigated, identified, and solved. Study Design 14 days ORMD-0801 8mg + 8 mg ORMD-0801 8mg + 16 mg Patient demographics Placebo ORMD-0801 8 + 8mg ORMD-0801 8mg+16mg Sex, n (%) Male 3 (30.0) 5 (50.0) 7 (70.0) Female 7 (70.0) 5 (50.0) 3 (30.0) Race, n (%) White 6 (60.0) 6 (60.0) 6 (60.0) Black/African Am 4 (40.0) 2 (20.0) 1 (10.0) Asian 0 (0.0) 1 (10.0) 3 (30.0) N. Hawaiian/Pacific Is 0 (0.0) 1 (10.0) 0 (0.0) Age (yrs), mean (SD) 53.6 (12.0) 54.1 (4.9) 57.4 (4.7) Alcohol history, n (%) Never consumed 5 (50.0) 6 (60.0) 7 (70.0) Currently consumes 2 (20.0) 3 (30.0) 0 (0.0) Occasionally consumes 3 (30.0) 1 (10.0) 3 (30.0) Results Primary objective - safety and tolerability No significant changes in clinical laboratory and physical parameters were noted Hypoglycemic Events 0 Serious Adverse Events 0 Severe Adverse Events 0 ORMD 0801 Related Adverse Events 0 Adverse Events (non treatment related): Placebo 5 patients 7 reported adverse events 8 mg + 8 mg 3 patients 5 reported adverse events 8 mg + 16 mg 4 patients 5 reported adverse events Mean night time glucose concentrations (CGM) Night time mean (SD) CGM Glucose - mg/DL(1) Placebo (n 10) ORMD 0801 8 mg + 8 mg (n 10) Difference (ORMD 0801 - placebo) ORMD 0801 8 mg + 16 mg (n 8) Difference (ORMD 0801 - placebo) Last 2 days of data 167.95 (64.172) 135.64 (39.400) -32.31 150.24 (49.264) -17.71 All 7 days 165.85 (60.760) 139.73 (38.861) -26.12 149.38 (38.249) -16.47 (1) Per Protocol (PP) population, consisting of all study completers with an endpoint of adequate weighted mean nighttime glucose and no major protocol violations Mean daytime glucose concentrations (CGM) Daytime mean (SD) CGM Glucose - mg/DL (1) Placebo (n 10) ORMD 0801 8 mg + 8 mg (n 10) Difference (ORMD 0801 - placebo) ORMD 0801 8 mg + 16 mg (n 8) Difference (ORMD 0801 - placebo) Last 2 days of data 176.06 (63.698) 153.23 (40.160) -22.83 158.58 (40.672) -17.48 All 7 days 175.99 (61.115) 152.55 (36.986) -23.44 163.05 (30.282) -12.94 (1) Per Protocol (PP) population, consisting of all study completers with an endpoint of adequate weighted mean nighttime glucose and no major protocol violations Fasted mean (SD) CGM Glucose - mg/DL (1) Placebo (n 10) ORMD 0801 8 mg+ 8 mg (n 10) Difference (ORMD 0801 - placebo) ORMD 0801 8 mg + 16 mg (n 8) Difference (ORMD 0801 - placebo) Last 2 days of data 156.26 (58.622) 126.02 (27.264) -30.24 136.12 (43.168) -20.14 All 7 days 154.37 (57.993) 129.27 (27.426) -25.10 144.83 (39.279) -9.54 Mean fasting glucose concentrations (CGM) (1) Per Protocol (PP) population, consisting of all study completers with an endpoint of adequate weighted mean nighttime glucose and no major protocol violations Morning fasting serum insulin - μIU/mL (2) Placebo (n 10) ORMD 0801 8 mg+ 8 mg (n 10) Difference (ORMD 0801 - placebo) ORMD 0801 8 mg + 16 mg (n 10) Difference (ORMD 0801 - placebo) Screening 34.51 (64.375) 20.80 (18.984) -13.71 17.34 (12.225) -17.17 Day 2 9.01 (4.665) 11.93 (10.122) 12.94 (7.472) Day 9 9.85 (3.977) 15.70 (8.559) 15.51 (14.924) Morning fasting serum insulin (2) Modified intention-to-treat (mITT) population consisting of all randomized patients who took at least one dose of study medication and who had at least one night of CGM monitoring Morning fasting C-peptide - mg/DL (2) Placebo (n 10) ORMD 0801 8 mg+ 8 mg (n 10) Difference (ORMD 0801 - placebo) ORMD 0801 8 mg + 16 mg (n 10) Difference (ORMD 0801 - placebo) Screening 5.159 (4.9825) 4.233 (2.3869) -0.926 3.125 (1.3372) -2.134 Day 2 2.400 (0.9419) 3.180 (1.6593) 3.064 (0.9200) Day 9 2.715 (0.8506) 3.875 (1.6927) 3.090 (1.1021) Morning fasting C-peptide (2) Modified intention-to-treat (mITT) population consisting of all randomized patients who took at least one dose of study medication and who had at least one night of CGM monitoring ORMD-0801: Phase IIa T2DM Conclusions Safety Conclusions •ORMD-0801 oral insulin gel caps were observed to be safe and well-tolerated for the dosing regimen considered in this study •No hypoglycemic events occurred at any point during the study in any treatment group •No ORMD 0801 related adverse events observed Efficacy •Both ORMD-0801 dose groups showed trends towards sustained reduction in night-time, day time and mean fasting glucose concentrations compared to placebo •8mg + 8mg dose group showed a more pronounced effect over placebo, versus the intended 8mg + 16mg dose Planned Phase IIb trial ORA-D-007 ORMD-0801: Phase IIb T2DM Study ORA-D-007: Randomized, Double-Blind, Placebo-Controlled Study to Assess the Safety and Pharmacodynamics of Multiple Oral Bedtime Doses of ORMD-0801 in Adult Patients with T2DM who are Inadequately Controlled with Diet and Metformin PRIMARY OBJECTIVE: •To evaluate the pharmacodynamic effects of ORMD-0801 on mean night time glucose and safety parameters (e.g., hypoglycemia, cardiovascular events). •Safety, including incidence of hypoglycemia and cardiovascular events SECONDARY OBJECTIVES: •To evaluate changes from baseline in fasting blood glucose (FBG), morning fasting serum insulin, c-peptide, triglycerides, and HbA1c. STUDY DESIGN: •28 day Treatment Period. Variable-length washout/medication stabilization period and 7-day single-blind placebo run-in period. •Multicenter (up to 20 centers) •Planned patient enrollment: n 200+ T2DM patients DOSING: ORMD-0801 16mg, ORMD-0801 24mg or placebo LOCATION: US (conducted under a US IND) Thank you! Dr. Miriam Kidron CSO, Oramed Pharmaceuticals miriam@oramed.com
